Citation Nr: 1637742	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an eye disorder, including diabetic retinopathy, macular mottling of the left eye, and bilateral cataracts, to include as secondary to service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1970, which involved service in Vietnam.  He subsequently served in the National Guard from November 1973 to August 1986, presumably with periods of active duty service (ACDUTRA) and inactive duty service (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied service connection for left ear hearing loss and diabetic retinopathy.

The Board notes that the Veteran submitted a Notice of Disagreement (NOD) in July 2010, disagreeing with the rating decision on both issues.  A June 2012 Statement of the Case (SOC) was issued for both issues.  The Veteran then submitted a VA Form 9 in June 2012, in which he stated that he wanted to appeal all of the issues listed on the SOC, but then wrote underneath that he was "disagreeing with the decision to deny him hearing loss."  The RO considered the eye disorder claim to be withdrawn and thus did not certify this issue.  See VBMS, 10/31/13 Appeal Checklist; 10/31/13 VA 8.  However, the Veteran submitted appellate briefs in June 2012 and August 2016, listing and discussing both issues.  Given the Veteran's VA Form 9 that stated he was appealing all issues listed on the SOC and continued pursuit of both issues in his appellate briefs, the Board considers this issue to be on appeal despite not being certified by the RO.

Additionally, the Board observes that the Veteran has been variously diagnosed with cataracts and macular mottling of the left eye during his appeal.  Accordingly, the Board finds it appropriate to expand the scope of his service connection claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim for service connection for diabetic retinopathy as reflected on the title page.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran has left ear hearing loss that was incurred in or as a result of a qualifying period of service, to include active duty service and any periods of ACDUTRA and INACDUTRA.

2.  The evidence of record does not show that the Veteran's eye disorder was incurred in or is a result of a qualifying period of service, or is related to his service-connected DM.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 101(23), 101(24), 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).

2.  The criteria for service connection for an eye disorder, to include as secondary to service-connected DM, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below in the left ear hearing loss claim, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding the eye condition claim, VA's duty to notify was satisfied by a letter on February 23, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records, VA treatment records, and identified private treatment records have been obtained.

The Board acknowledges the January 2010 memorandum regarding the finding of unavailability of complete service treatment records from March 1962 to March 1970.  However, the Veteran does not contend that his eye condition occurred at any point during this period of time.  Instead, he initially reported an onset of diabetic retinopathy of 2007 and referred to treatment for a detached retina in January 1982.  As such, the Board finds that the absence of such records is not prejudicial to the Veteran as there is no indication that they would contain any relevant evidence regarding the eye condition claim.

Regardless, in such cases of unobtainable records, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  These alternative forms of evidence may also include statements from service medical personnel; "buddy" certificates or affidavits; employment physical examinations; medical evidence from hospitals, clinics, and private physicians at which or by whom a veteran may have been treated, especially soon after service discharge; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations.  See M 21-1 MR, III.iii.2.E.27.  An April 2010 letter requested that the Veteran submit any such alternative forms of evidence.

Also, the Veteran was provided a VA examination May 2012.  This examination and its associated report are adequate for purposes of addressing service connection on a secondary basis.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that a VA opinion was not obtained to discuss service connection on a direct basis.  However, as discussed below, there is no evidence of a chronic eye condition for which the Veteran could be service-connected.  Additionally, there is no medical or other competent evidence even suggesting a nexus between his eye disorder and a qualifying period of service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

The Veteran generally contends that he should be granted service connection for left ear hearing loss and an eye condition, specifically diabetic retinopathy.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, as the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A.  Left Ear Hearing Loss

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service-connected.  Id. at 159.

As an initial matter, the Board finds that the Veteran has a current diagnosis of mild to profound left ear mixed hearing loss. See VBMS, 3/6/10 VA Examination (audio).

Additionally, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that he was exposed to traumatic noise due to combat and aircraft.  See VBMS, 6/25/12 VA 9.  His DD Form 214 reveals that he was an inflight refueling systems repair technician in the Air Force.  His National Guard treatment records reveal that he was exposed to noise, specifically that of jet engines, as he worked in the hangar inspecting, maintaining, and repairing aircraft fuel systems.  See VBMS, 2/17/98 STR (National Guard), p. 15-16, 20.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, the Veteran is competent to establish that he experienced noise exposure while working as an inflight refueling systems repair technician.  As there is no evidence to the contrary in the record, the Board finds that the Veteran's contentions that he experienced some level of noise exposure while in service to be credible.

Therefore, the Veteran's claim of left ear hearing loss turns on whether there is a causal relationship between the current disability and service.

Service treatment records include an August 1966 physical profile serial report that noted defective hearing, but did not specify whether it was temporary or permanent.  See VBMS, 2/10/09 STR, p. 1.  An October 1966 record reflects a 3-year history of decreased hearing and periodic ear discharge, notes mild hearing loss at the time of enlistment, and finds a large perforation in the left ear.  In April 1967, the Veteran had a tympanoplasty, type II, in the left ear due to a tympanic membrane perforation.  See id. at 4, 6.  There is no separation examination, nor are there any audiograms, included in the claims file.

The Veteran subsequently enlisted in the National Guard and had an enlistment examination in November 1973, which found normal clinical evaluation of the ears but an abnormal clinical evaluation of the drums (perforation), specifically due to scarring of the left tympanic membrane.  However, the examiner noted the 1967 repair of the left ear drum, that there were no complications or sequelae, and that the Veteran's hearing was "good" since surgery.  Puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
25
20
15
20
35

See 2/17/98 STR (National Guard) at 59-60.

Although the Veteran was repeatedly found to have no complications or sequelae from the 1967 left drum repair, subsequent records, including a December 1974 Report of Medical Examination and November 1975 Report of Medical History, reflect some hearing loss in the left ear and defective hearing at high decibels in the left ear, which had improved since the 1967 repair of the left ear drum.  See id. at 52, 54.  Additionally, subsequent audiograms and examinations continued to reflect scarring of the left tympanic membrane and no significant threshold shift in hearing.  See id. at 17, 21, 24-25, 32, 40, 42, 49-50, 56, 69, 76.  A July 1985 Report of Medical Examination reflects normal clinical evaluations for ears and drums (perforation), but no hearing test was done.  See id. at 22.

Private treatment records from April 1997 to December 1999 reflect mild conductive hearing loss in the left ear, although the audiogram results are not interpreted.  In June 1997, the Veteran had a left tympanoplasty with canalplasty and partial ossicular replacement prosthesis.  By January 1998, he reported that he was hearing well out of his left ear, and in May 1999, he was found to be generally asymptomatic in the left ear.  See VBMS, 3/6/09 Private Treatment Records, p. 14, 20, 24, 30, 34.

A May 2001 VA treatment record reflects that the Veteran reported no recent changes in hearing.  See VBMS, 4/19/10 CAPRI, p. 31.

Private treatment records from March 2005 to December 2005 reflect continuing decreased hearing in the left ear and the use of hearing aids, note hearing loss, and include diagnoses of conductive hearing loss in the left ear.  In June 2005, the Veteran had another tympanoplasty in the left ear with cartilage graft, microdissection, and ossicular chain reconstruction.  At the July 2005 follow-up appointment, his conductive hearing loss was expected to improve as a result.  In November 2005, the Veteran was found to have improved conductive hearing of the middle ear.  See VBMS, 3/4/09 Private Treatment Records (Accent Physician Specialists), p. 23, 33-34, 39, 45.

A July 2006 VA treatment record noted that the Veteran's hearing was non-impaired.  See VBMS, 8/13/09 CAPRI, p. 17.

A March 2010 VA examination report indicated review of the Veteran's claims file, recounted his history, and recited his complaints.  The examiner noted military noise exposure involving aircraft, jet engines, proximity to ammunition dumps, and the use of hearing protection; National Guard noise exposure from 1973 to 1985 involving aircraft in both inactive duty and civilian occupational capacities; and occupational noise exposure from 1970 to 1973 as a carpenter or contractor without the use of hearing protection.  The puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
35
35
45
70
90

Speech discrimination based on the Maryland CNC word list was 82 percent in the left ear.  The Veteran was diagnosed with mild to profound left ear mixed hearing loss.  The examiner opined that the Veteran's hearing loss was not caused by or a result of military service or noise exposure.  He noted a reference to pre-existing hearing loss and the use of hearing protection during service, but did not specify to which period of service he was referring.  He also noted hearing within normal limits on an audiogram performed more than five years after separation from active duty service.  Additionally, he stated that, based on current knowledge, noise-induced hearing loss occurred immediately and that there was no scientific support for delayed onset weeks, months, or years after exposure.  Therefore, he opined that it was more likely due to other etiologies, such as occupational noise exposure, inactive duty noise exposure, and middle ear pathology of the left ear.

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim is at least in relative equipoise.

As an initial matter, the Board notes the VA examiner's reference to some form of hearing loss prior to enlistment.  However, it is unclear whether he was referring to hearing loss existing prior to enlistment in active duty service with the Air Force or enlistment in the National Guard.  As the enlistment examination for the Air Force is unobtainable, there is no evidence that hearing loss prior to enlistment in active duty service was noted.  Therefore, the burden is on VA to show by clear and unmistakable evidence both that the hearing loss pre-existed service and that it was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here, the Board finds that the evidence suggesting pre-existing hearing loss is unclear and suggestive at best.  As such, the presumption of soundness is resolved in the Veteran's favor, and he is found to be sound at the time of enlistment.

The Veteran was placed on profile for defective hearing during service in 1966.  Although his hearing appears to have improved after the 1967 tympanoplasty, the evidence of record reflects some level of continued defective hearing in the left ear at high decibels during his period of service in the National Guard.  Additionally  although the March 2010 VA examiner opined that the Veteran's left ear hearing loss was not caused by a result of in-service noise exposure, he then stated that it was most likely due to other etiologies, including his National Guard noise exposure.  Given the evidence of recurring left ear hearing loss since service and the VA examiner's opinion, the Board gives the Veteran the benefit of the doubt and finds that his left ear hearing loss was incurred during active service, to include presumed periods of ACDUTRA and INACDUTRA.

In light of the inadequate and inconclusive VA examination, and after considering all of the evidence of record, the Board gives the Veteran the benefit of the doubt and finds that his bilateral hearing loss was incurred during active service, to include presumed periods of ACDUTRA and INACDUTRA.

B.  Eye Disorder

The Veteran specifically filed a claim for service connection for diabetic retinopathy in February 2009.  He contended that his diabetic retinopathy began in 2007 and was secondary to his service-connected diabetes; therefore, he stated there was no service treatment records related to his diabetic retinopathy.

As an initial matter, the Board finds that there is no current diagnosis of diabetic retinopathy reflected in the Veteran's private and VA treatment records and in the May 2012 VA examination report.  In fact, VA treatment records from June 2007, July 2007, and July 2008 reflect diabetic eye examinations that revealed no diabetic retinopathy.  See 8/13/09 CAPRI at 4-5, 9-10, 13.  Additionally, private treatment records from February 2008 and February 2009 note that the Veteran had DM without diabetic retinopathy.  See 3/6/09 Private Treatment Records at 56, 59.  The May 2012 VA examiner also did not find diabetic retinopathy but rather provided other diagnoses.  As such, service connection for diabetic retinopathy as secondary to the Veteran's service-connected DM is denied as there is no current diagnosis, and will not be further discussed below.

However, as noted above in the introduction, the Veteran has been variously diagnosed with other eye disorders during his appeal, and thus his claim for service connection, to include as secondary to service-connected DM, has been expanded to encompass other diagnoses as well.  See Clemons, 23 Vet. App. at 1.

Service treatment records from the Veteran's National Guard period reflect a complaint in December 1974 of occasional blurring in his left eye that cleared by blinking, uncorrected defective near visual acuity in his left eye in October 1979, and a detached retina in the left eye in June 1982, at which time a private ophthalmologic consultation was recommended.  See 2/17/98 STR (National Guard) at 25, 29, 56.

A December 1982 private consultation record, which was associated with the National Guard records, reflects a diagnosis of central serous retinopathy in the left eye in November 1981 with recurrences in September 1982 and November 1982.  Dr. W.M. stated that central serous retinopathy was recurrent but not progressive, that the Veteran's vision returned to normal between episodes probably lasting a few weeks, and that central serous retinopathy could recur a few times but usually permanently resolved without recurrence and without permanent visual loss.  See id. at 4.

The Veteran also reported eye irritation or pain; a decrease in ability to see; double or blurred vision; and unexplained flashes of light, halos, or floating objects in front of his eyes in July 1985.  See id. at 11.  A July 1985 occupational examination report reflects a normal ophthalmoscopic evaluation and normal clinical evaluations for the eyes, pupils, and ocular motility.  See id. at 22.

Subsequently, there is no indication of any complaints of, treatments for, or diagnoses of any eye condition until May 2006, when the Veteran complained of "film" over his left eye, occasional itching from allergies, and occasional floaters.  His diet-controlled DM for three years and history of macular degeneration of the left eye was also noted.  See 3/6/09 Private Treatment Records at 53.

VA treatment records from July 2006 to July 2007 reflect that the Veteran denied blurred or double vision, irritation, eye pain, and flashes or halos around lights.  See 8/13/09 CAPRI at 9, 13, 15.

Private treatment records from January 2008 to February 2009 reflect a history of central serous retinopathy and maculopathy in both eyes; and complaints of a spot in front of the right eye, blurry vision, occasional itching, tearing, dry eyes, and difficulty driving at night due to the glare from headlights.  He was found to have no evidence of central serous retinopathy, and stable macula.  See 3/6/09 Private Treatment Records at 49, 55-56, 58.

A May 2012 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The Veteran noted an onset of DM in 1983.  He was found to have an abnormal fundus, specifically mottling of the left macula; and preoperative cataract in the left eye.  The VA examiner diagnosed the Veteran with mild bilateral cataracts and mild macular mottling in the left eye, which caused mild decreased vision to 20/25.  He stated that he could not opine as to whether the Veteran's mild cataracts were caused by or related to the Veteran's DM without resorting to mere speculation.  He explained that cataracts were a natural aging process of the lens that could progress at an increased rate with various system disorders, including DM, without a means to distinguish between the two causes.  As such, it would be speculative to report the etiology of the condition.  Additionally, he noted the Veteran's history of central serous retinopathy, and opined that the Veteran's macular mottling was not caused by or related to DM.  He explained that, based on his clinical knowledge and the Veteran's medical records, macular mottling was not caused by or related to DM without a history of diabetic retinopathy.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an eye condition, to include as secondary to his service-connected DM.

Although there are current diagnoses of bilateral cataracts and macular mottling of the left eye, and the Veteran is service-connected for DM, the Board finds that the competent, probative, and persuasive evidence does not demonstrate that his service-connected DM caused or aggravated his diagnosed eye conditions.  Indeed, as described above, the only medical opinion of record did not find a connection between the currently diagnosed cataracts and macular mottling and his service-connected DM.

Additionally, in his June 2012 appellate brief, the Veteran contended direct service connection, specifically addressing a January 1982 service treatment record reflecting treatment for a detached retina.  As stated above, the Veteran only has current diagnoses of bilateral cataracts and macular mottling of the left eye.

As an initial matter, the Board notes that the Veteran can only be service-connected for an injury that occurred or was aggravated during a period of INACDUTRA.  However, there is no evidence of an eye injury that occurred or was aggravated during this time.

The Veteran's period of National Guard service also presumably included periods of ACDUTRA, although the exact dates are not clearly established by the record.  National Guard treatment records reflect a history of central serous retinopathy in the left eye.  However, Dr. W.M. explained in detail how central serous retinopathy was recurrent but not progressive, and would permanently resolve without recurrence and without permanent vision loss.  Furthermore, although the Veteran's history of central serous retinopathy was noted by the May 2012 VA examiner, he did not diagnose the Veteran with such.  Therefore, the Board finds that the evidence demonstrates that the Veteran's central serous retinopathy, which manifested contemporaneously with his participation in the National Guard, resolved with no permanent residuals and is not related to the Veteran's current diagnoses of bilateral cataracts or macular mottling of the left eye.

Additionally, the Veteran was noted to have uncorrected defective near visual acuity in the left eye.  However, the Board notes that refractive error of the eyes is not a disease or injury subject to service connection.  38 C.F.R. § 3.303(c) (2015).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as that is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90.  The Board finds no evidence or indication of any superimposed disease or injury based on the evidence on record.  Therefore, the Veteran cannot be service-connected for the defective near visual acuity in the left eye, which was noted during his National Guard service.

The Board acknowledges the Veteran's contentions that his eye disorder is directly related to his service-connected DM and to his National Guard service.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex and internal disorder involving the eyes and possibly involving DM .  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his eye disorder involves medically complex disease processes because of its multiple possible etiologies and factors, require specialized testing to diagnose (such as an urinalysis), and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus between his current eye disorder, qualifying periods of service, and service-connected DM.  As such, there is no competent, probative, or persuasive evidence suggesting a relationship between the Veteran's eye disorder, service, and his service-connected DM.

Based on the foregoing, the Board finds that the Veteran's eye disorder was not caused by or related to his qualifying periods of service or his service-connected DM.  Accordingly, the claim for service connection for an eye disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for an eye disorder, to include as secondary to service-connected DM, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


